Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first- inventor-to-file provisions of the AIA .
DETAILED CORRESPONDENCE
Priority
This application is a national stage of PCT/EP2019/055160, filed 3/1/2019, claiming priority to EP 18160540.3, filed 3/7/2018.   
Election/Restrictions
Claims 1-15 are pending in the application. Applicants’ election with traverse of Group I, claims 1-6 and 8-13 in the reply filed on 2/7/2022 is acknowledged. The traversal is based on Applicants’ assertions i) that the International Search Authority did not find a lack of Unity of Invention; and ii) that the Examiner has not cited evidence to show a search burden. Applicants’ argument in traverse lacks any statement that distinctly and specifically points out errors in the Unity of Invention analysis. At paragraph 10, the Restriction Requirement states that a reply that lacks such a pointing out of errors will be treated as an election without traverse.
In response to Applicants’ argument, it is noted that a U.S. examiner is under no obligation to agree with the analysis or finding of the International Search Authority. It is further noted that search burden is irrelevant in a national stage application.
For these reasons, Applicants’ argument in traverse has been found unpersuasive. The Requirement is made FINAL, and, accordingly, claims 7, 14, and 15 are withdrawn, as drawn to non-elected inventions. 
Applicants are reminded that although claim 7 is eligible for rejoinder, claims 14 and 15 are not eligible for rejoinder. They must be canceled before this application can proceed to allowance.
Applicants’ election of species is also acknowledged. As this species was found free of prior art, the search was expanded to other species within the genus, as discussed below.
Information Disclosure Statement
The information disclosure statement filed 9/3/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but other than the US patent document listed, the information referred to therein has not been considered.
Claim Rejections – Improper Markush Grouping
Claims 1-6 and 8-13 are rejected on the judicially-created basis that they contain an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The compounds encompassed by these claims lack the required combination of a shared substantial structural feature and a common use that flows from that shared substantial structural feature because, as discussed in the Restriction Requirement mailed 12/1/2021, they encompass several distinct core structures. These include the core structures below

    PNG
    media_image1.png
    238
    708
    media_image1.png
    Greyscale

In response to this rejection, Applicants should either amend the claims to recite only individual species or a grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative do in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. §112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 1 and 2 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. These claims are indefinite because in each claim the recitation of R3 is unclear. For example, it is not clear what is intended by “C1-C3-C4-alkyl.” It could mean “chloropropyl or chlorobutyl” or it could mean, as in claim 3, “C1, C3, or C4 alkyl” ? Additionally, the absence of semicolons makes it nearly impossible to distinguish options for R3 from optional further substituents on those substituents.
Claims 8 and 12 are also rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. These claims recite a compound of claim 1 “adapted for treatment or prophylaxis of disease.” However, the specification provides no information as to either what changes constitute adaptation of the compound or what disease or diseases are prevented or treated. Therefore, it is not possible to determine what is encompassed by these claims.
Claim Rejections - 35 USC § 102
Please note: In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§102 and 103 (or as subject to pre-AIA  35 U.S.C. §§102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraph of 35 U.S.C. §102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Applicants’ elected species was found free of prior art Accordingly, the search was expanded to another species within the claimed genus. As represented by this second species, which is shown below, claims 1-6 and 8-13 are rejected under 35 U.S.C. §102(a)(1) as anticipated by Fujiwara, N. et al Bioorg. Med. Chem. Lett. (2000), vol. 10, pp. 1317-1320, which, at p. 1318, Table 1, discloses the compound below:

    PNG
    media_image2.png
    282
    162
    media_image2.png
    Greyscale

This corresponds to formula (I) with T = N, U, Y, and Z = CH; R1 = H, and R3 = phenyl.

Allowable Subject Matter
The elected species is free of prior art.
	
Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Heidi Reese, whose telephone number is (571) 270-5277.  The examiner can normally be reached on M - F, 10 AM - 6 PM Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf, can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HEIDI REESE/Primary Examiner 
Art Unit 1622